DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2019/017492 filed April 24, 2019, which claim foreign priority to JAPAN Document No. 2018-084214 dated April 25, 2018; JAPAN Document No.  2018-209557 dated November 7, 2018; JAPAN Document No. 2018-209556 dated November 7, 2018; and JAPAN Document No. 2018-084215 dated April 25, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on June 20, 2022 in which Claims 1-8, 13 and 16-22 are cancelled.  Claims 9-12, 14 and 15 are pending in the instant application, which will be examined on the merits herein.

Objection To Specification
The disclosure is objected to because of the following informalities: Page 6, last line, refers to Claims 16 and 20, which is improper since the final claim numbering will be different from how the claims were initially numbered.  
Appropriate correction is required.

Allowed Claims Withdrawn
The indicated allowability of Claims 9-12, 14 and 15 is withdrawn in view of the newly discovered reference to Pahimanolis (US Publication No. 2021/0155716 A1, which has a foreign application priority date of May 5, 2017).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sulfated cellulose fiber, does not reasonably provide enablement for a process for preparing sulfonated cellulose fiber.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The current claims are drawn to a sulfonated fine cellulose fiber, which is a fine cellulose fiber obtained by fibrillating a cellulose fiber, a part of hydroxyl groups of the fine cellulose fiber being substituted with sulfo groups, an introduction amount of sulfur attributable to the sulfo groups being adjusted to be higher than 0.42 mmol/g, the fine cellulose fiber having an average fiber width of 30 nm or less, and a haze value of a dispersion liquid in which the fine cellulose fiber is dispersed in a water-soluble solvent so that the solid concentration is 0.2% by mass to 0.5% by mass being 30% or less.  
The claims also recite a haze value of the dispersion liquid is 10% or less for the sulfonated fine cellulose fiber, a dispersion liquid comprising the sulfonated fine cellulose fiber having a total light transmittance of 90% or more, and the fine cellulose fiber having a polymerization degree of 300 or more.
	However, the current specification fail to disclose how the sulfonated fine cellulose fiber is made, particular fail to the use of sulfonating agent used to prepare the sulfonated cellulose.  It is noted in the paragraph bridging pages 43 and 44 of the current specification that a sulfonated agent and urea are used for the preparation of the sulfonating agent.  It is also noted that in the last paragraph of page 49 that text disclose examples of sulfonating agents that include sulfamic acid and sulfamic acid salts.  However, according to Thomas US Patent No. 2,511,229, sulfamic acid and urea are used for the preparation cellulose sulfates (see column 1, lines 31-55).  Cellulose sulfate is a different compound from currently claimed sulfonated cellulose.  Also, see Pahimanolis US Publication No. 2021/0155716 A1, which has a foreign application priority date of May 5, 2017, wherein paragraph no. [0006] discloses cellulose sulfate esters being obtained using sulfuric acid, sulfur trioxide, sulfuryl chloride, chlorosulfonic acid and the like with amines/amides. The Pahimanolis publication further discloses sulfation being defined as any process of introducing an SO3 group into organic compounds to obtain sulfate ester C-OSO3 configuration and discloses sulfation of alcohol-groups wherein chlorosulfonic acid, sulfur trioxide, sulfuric acid or sulfamic acid are typically employed as reagents (see paragraph no. [0032]). 
	Accordingly, it does not appear that the current specification provide support for preparing sulfonated fine cellulose fiber and thus the current specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Pahimanolis (US Publication No. 2021/0155716 A1, which has a foreign application priority date of May 5, 2017).
Applicants claim a sulfonated fine cellulose fiber, which is a fine cellulose fiber obtained by fibrillating a cellulose fiber, a part of hydroxyl groups of the fine cellulose fiber being substituted with sulfo groups, an introduction amount of sulfur attributable to the sulfo groups being adjusted to be higher than 0.42 mmol/g, the fine cellulose fiber having an average fiber width of 30 nm or less, and a haze value of a dispersion liquid in which the fine cellulose fiber is dispersed in a water-soluble solvent so that the solid concentration is 0.2% by mass to 0.5% by mass being 30% or less.  
The claims also recite a haze value of the dispersion liquid is 10% or less for the sulfonated fine cellulose fiber, a dispersion liquid comprising the sulfonated fine cellulose fiber having a total light transmittance of 90% or more, and the fine cellulose fiber having a polymerization degree of 300 or more.
	The Pahimanolis publication discloses cellulose sulfate nanofibers with a width of 2-10 nm with derivatization of preferable 0.5 to 1.3 mmol/g (see paragraph no. [0016]), which anticipate the average fiber width of 30 nm or less and the introduction amount of sulfur attributable to the sulfo groups being adjusted to be higher than 0.42 mmol/g that are recited in current Claim 9. The Pahimanolis publication discloses the derivatized cellulose product thereof as having Brookfield viscosity of at least 10 cP measured at concentration of 1.0 weight% at 100 rpm shear rate and/or a turbidity value preferably in the range of 0.1-700 NTU, measured at 0.1 weight % concentration (see paragraph no. [0015]), which appears to cover the haze value of the dispersion liquid at 10% or less recited in current Claim 10.  Example 4 of the Pahimanolis publication discloses sulfation of dissolving pulp cellulose that is finally dispersed in distilled water and fibrillated with high pressure homogenization to obtain a colorless transparent suspension of sulfated cellulose nanocrystals.  See Table 1 discloses turbidities and viscosities of dissolving pulp, which along with the information provided in Example 4, further covers the haze value of the dispersion liquid at 10% or less recited in current Claim 10 and covers the dispersion liquid total light transmittance of 90% or more recited in current Claim 11.  The viscosity values disclosed in Table 1 also anticipate the viscosity value of 10,000 mPas or more recited in current Claim 15.  Also, the cellulose sulfate nanofibers disclosed in the Pahimanolis publication covers fine cellulose fibers having a polymerization degree of 300 or more, as recited incurrent Claim 12.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623